THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENNIS R. VEST, JR.,

Plaintiff, :
V. : 3:18-CV-453
: (JUDGE MARIANI)
NANCY A. BERRYHILL,
ACTING COMMISSIONER OF
SOCIAL SECURITY,
Defendant.

4, ORDER
AND NOW, THIS A DAY OF AUGUST, 2019, upon review of Magistrate
Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 11) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 11) is ADOPTED for the reasons discussed therein.

2. The Commissioner of Social Security's decision is VACATED.

3. The case is REMANDED to the Commissioner pursuant to sentence four of 42

U.S.C. § 405(g) to conduct a new administrative hearing.
4. The Clerk of Court is directed to CLOSE this case.
’ \

Robert D- Mariani
United States District Judge
